MEMORANDUM **
Raul Castro-Sanchez appeals the district court’s order revoking supervised release. The government acknowledges, and we hold, that United States v. Vargas-Amaya, 389 F.3d 901 (9th Cir.2004), requires reversal of the district court’s revocation order because the arrest warrant in this case was unsworn. See United States v. Vargas-Amaya, 389 F.3d at 907 (holding that “a district court’s jurisdiction to revoke supervised release can be extended beyond the term of supervision under [18 U.S.C.] § 3583(i), based upon a warrant issued during the term of supervision, only if the warrant was issued ‘upon probable cause, supported by Oath or affirmation,’ as required by the Fourth Amendment”). Accordingly, the order of the district court revoking Castro-Sanchez’ supervised release and imposing an additional sentence is REVERSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.